DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered. Arguments regarding the rejection of claim 17 under 112(a) are not persuasive. Applicant argues figs. 43 and 47 show chain segments without a tissue anchor. The examiner fails to see how figures showing no arms and no tissue anchors provides support for claim 17 requiring one arm attachable or attached to a first chain segment without a tissue anchor in combination with a chain segment including a tissue anchor, therefore the rejection is maintained.
Applicant’s arguments regarding Kutzik are persuasive in light of the amendments.
Applicant’s arguments regarding Shaolian are persuasive with respect to all claims except for claim 22. Claim 22 was not amended to require the feature of rotation in a single plane around a respective joint. Applicant argues Shaolian describes anchors that are in the same direction as the longitudinal direction in the delivery configuration. This is not persuasive because the claim requires that the anchor is “movably arranged in a direction different from said longitudinal direction at least partly within said first chain segment in said delivery configuration” and figs. 6A and 6B of Shaolian clearly show that the anchors 104 are capable of moving radially when they first begin to exit through the openings and while they are still partly within the chain segment. The radial direction is different from the longitudinal direction.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 requires that the arm is attachable/attached to a first of said plurality of separate chain segments without a tissue anchor. There is no support for the arm being attachable/attached to a first chain segment without a tissue anchor. This feature is not mentioned in the specification and the figures show each of the chain segments connected to arms having tissue anchors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2 recites “by a first chain segment of the plurality of chain segments”. This appears to be an incomplete statement. It is unclear what is meant by the limitation. Please clarify.
Regarding claim 13, line 3 recites “said anchor” but there are both a “partial annulus anchor” and “at least one tissue anchor” therefore it is unclear which anchor “said anchor” refers to.
Regarding claim 21, line 8 recites “lockable arm”. It is unclear if this is referring back to “said arm” or is some other lockable arm.
Claim 21 recites the limitation "said segment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “a longitudinal direction” in line 2 and recites “a longitudinal direction” in line 5. Then, line 9 recites “said longitudinal direction” and line 11 simply states “from longitudinal direction”. It is unclear if these are all the same longitudinal direction or which direction each refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukashima et al. 2012/0123531 (hereafter referred to as Tsukashima). Tsukashima discloses a chain segment (center segment 1802) for an annulus anchor 1800 including one arm (top segment 1802), the one arm is attachable to the chain segment (attached at 1804), the chain segment having a longitudinal extension and the one arm is arranged along the longitudinal extension in a first configuration and the one arm is arranged to extend radially inwards from the chain segment in a second configuration (see the curved arrows in fig.19B showing the arm pivoting about the hinge 1804) such that the chain segment is anchorable to cardiac valve tissue (par.130), wherein the arm is lockable for stabilizing the annulus anchor (par.125 discloses locking the arm), the lockable arm including a first end portion pivotably attached (at hinge 1804) to a first circumferential position of the segment and is pivotable in a direction of a center of the anulus anchor (figs. 19A-19B; see annotated fig.19B below).

    PNG
    media_image1.png
    631
    491
    media_image1.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al. 2013/0226289 (hereafter referred to as Shaolian). Shaolian discloses an at least partial annulus anchor 100, 200, 300 for transcatheter cardiac valve treatment for delivery through a catheter having a longitudinal axis (figs. 8A-9D), comprising a plurality of separate and distinct chain segments 101 and 106 (figs. 1A-1B; 106 is separate and distinct from the chain segment 101 as shown in figs.15A-15C), or 201 and 206 (figs. 2A-2B), or 302a, 302b, 302c (separated by 330a, 330b, and 306; par.82 discloses “separate, individual segments”) serially interlinked and capable of articulation relative to each other to form a chain 100, 200, 300 (figs. 1A-3B; figs. 8A-9D show that the segments must be “articulated” or flexibly joined to each other in order for them to form a curved shape) extending in a longitudinal direction (considered a long axis of the chain which extends around the chain) in a substantially elongate delivery configuration (fig.9A) and a curved deployment configuration (figs. 1A-3B), at least a first chain segment of the plurality of separate and distinct chain segments including at least one attached tissue anchor 104, 204, 304, the tissue anchor being movably arranged in a direction different from the longitudinal direction at least partly within the chain segment in the delivery configuration (figs. 6A-6B) and arranged to protrude from the chain segment in a direction different from the longitudinal direction in the deployment configuration to anchor with cardiac tissue (figs. 1B and 2A-3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 15, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima in view of Khairkhahan et al. 2015/0366666 (hereafter referred to as Khairkhahan).
Regarding claim 1, Tsukashima discloses a partial annulus anchor 1800 for transcatheter cardiac valve treatment for delivery through a catheter having a longitudinal direction (par.122), comprising a chain having a delivery configuration (fig.19A) and a deployed configuration (fig.19B), in the delivery configuration the chain is elongated and extends in the longitudinal direction (fig.19A), and in the deployed configuration the chain is curved (figs. 18 and 19B), the chain comprising a plurality of separate and distinct chain segments 1802, a plurality of joints 1804, each joint serially interlinked with adjacent chain segments of the plurality of chain segments such that the plurality of chain segments are articulable relative each other and rotatable in a single plane around a respective joint (par.123 discloses the joints are hinge joints connected by pins 1806 therefore the joints rotate in a single plane about the joints). Tsukashima further discloses that the ring 1800 can be “affixed to heart tissue” in par.122 but does not specifically disclose how the ring is affixed to the heart tissue, therefore Tsukashima does not disclose at least one tissue anchor coupled with at least a first chain segment of said plurality of separate and distinct chain segments, wherein in the delivery configuration the at least one attached tissue anchor being movably arranged in a direction different from the longitudinal direction at least partly within the first chain segment, and wherein in the deployment configuration the at least one attached tissue anchor being arranged to protrude from the first chain segment to anchor with cardiac tissue.
Khairkhahan teaches a partial annulus anchor, in the same field of endeavor, wherein an annulus anchor 500 comprises at least one tissue anchor 800 coupled with a segment 510 of the annulus anchor 500 (fig.8I), wherein in a delivery configuration the at least one attached tissue anchor is movably arranged in a direction different from a longitudinal direction of the annulus anchor at least partly within the annulus anchor, and wherein in a deployment configuration the at least one attached tissue anchor is arranged to protrude from the first chain segment to anchor with cardiac tissue (par.138 discloses the tissue anchor 800 can be preloaded onto the annulus anchor 500 and then driven into tissue; the anchor is oriented perpendicularly with respect to a longitudinal axis of the annulus anchor 500) for the purpose of attaching the annulus anchor 500 to cardiac tissue (par.138; fig.8H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one tissue anchor as taught by Khairkhahan to the annulus anchor of Tsukashima in order to anchor the annulus anchor to cardiac tissue and secure the device in place. The tissue anchor taught by Khairkhahan has the additional benefit of being preloaded on the device which makes the delivery process simpler. Note that since the tissue anchor taught by Khairkhahan is oriented downward into the cardiac tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annulus anchor of Tsukishima in the same manner such that the tissue anchor is arranged in a direction perpendicular to the longitudinal direction of the chain segment in order to attach to the cardiac tissue.
Regarding claim 2, see fig.8I of Khairkhahan for the tissue anchor 800 including a helical spiral.
Regarding claim 3, the tissue anchor of the device of Tsukishima in view of Khairkhahan is capable of being locked in a compressed state by some means since it is a helix. The claim does not require any particular locking mechanism.
Regarding claim 4, the hinge joints render the annulus anchor of Tsukishima flexible in an unlocked state (fig.19B) and rigid in a transverse direction since the hinges only rotate in one plane.
Regarding claim 11, see Tsukishima fig.19B for at least two possible curved shapes.
Regarding claim 12, see figs. 19A and 19B of Tsukishima for a lockable arm 1912 which joins with 1914 to lock and stabilize the annulus anchor at an annulus.
Regarding claim 15, see fig.18 of Tsukishima for a closed ring shape.
Regarding claim 16, the device of Tsukishima in view of Khairkhahan is capable of connecting to leaflet tissue via an arm. Note that the arm is not positively claimed and the limitations following “and/or” in the claim are not required because of the term “or”.
Regarding claim 17, Tsukishima discloses a medical implantable device for anchoring at cardiac valve tissue for delivery through a catheter having a longitudinal direction (par.122), comprising a plurality of separate and distinct chain segments 1802 serially interlinked and articulable relative each other by joints 1804 and rotatable in a single plane around a respective joint (par.123 discloses the joints are hinge joints connected by pins 1806 therefore the joints rotate in a single plane about the joints) to form a chain extending in the longitudinal direction in a substantially elongate delivery configuration (fig.19A), and having a curved deployment configuration (figs.18 and 19B), and one arm 1912, the one arm is attached to a first chain segment of the plurality of separate and distinct chain segments without a tissue anchor (figs.19A and 19B). Tsukashima further discloses that the ring 1800 can be “affixed to heart tissue” in par.122 but does not specifically disclose how the ring is affixed to the heart tissue, therefore Tsukashima does not disclose at least one chain segment of the plurality of separate and distinct chain segments including at least one attached tissue anchor, the at least one attached tissue anchor is movably arranged in a direction different from the longitudinal direction at least partly within the chain segment in the delivery configuration and arranged to protrude from the chain segment in a direction different from the longitudinal direction in the deployment configuration to anchor with cardiac tissue.
Khairkhahan teaches a partial annulus anchor, in the same field of endeavor, wherein an annulus anchor 500 comprises at least one tissue anchor 800 coupled with a segment 510 of the annulus anchor 500 (fig.8I), wherein in a delivery configuration the at least one attached tissue anchor is movably arranged in a direction different from a longitudinal direction of the annulus anchor at least partly within the annulus anchor, and wherein in a deployment configuration the at least one attached tissue anchor is arranged to protrude from the first chain segment to anchor with cardiac tissue (par.138 discloses the tissue anchor 800 can be preloaded onto the annulus anchor 500 and then driven into tissue; the anchor is oriented perpendicularly with respect to a longitudinal axis of the annulus anchor 500) for the purpose of attaching the annulus anchor 500 to cardiac tissue (par.138; fig.8H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one tissue anchor as taught by Khairkhahan to the annulus anchor of Tsukashima in order to anchor the annulus anchor to cardiac tissue and secure the device in place. The tissue anchor taught by Khairkhahan has the additional benefit of being preloaded on the device which makes the delivery process simpler. Note that since the tissue anchor taught by Khairkhahan is oriented downward into the cardiac tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annulus anchor of Tsukishima in the same manner such that the tissue anchor is arranged in a direction perpendicular to the longitudinal direction of the chain segment in order to attach to the cardiac tissue.
Regarding claim 22, Tsukishima discloses an at least partial annulus anchor 1800 for transcatheter cardiac valve treatment for delivery through a catheter having a longitudinal direction (par.122), the partial annulus anchor 1800 comprising a plurality of separate and distinct chain segments 1802 serially interlinked and articulable relative each other (segments 1802 rotate about hinges 1804) to form a chain extending in said longitudinal direction in a substantially elongate delivery configuration (fig.19A) and a curved deployment configuration (fig.19B). Tsukashima further discloses that the ring 1800 can be “affixed to heart tissue” in par.122 but does not specifically disclose how the ring is affixed to the heart tissue, therefore Tsukashima does not disclose at least a first chain segment of the plurality of separate and distinct chain segments including at least one attached tissue anchor, the at least one attached tissue anchor being movably arranged in a direction different from the longitudinal direction at least partly within the first chain segment in the delivery configuration and arranged to protrude from the first chain segment in a direction different from the longitudinal direction in the deployment configuration to anchor with cardiac tissue.
Khairkhahan teaches a partial annulus anchor, in the same field of endeavor, wherein an annulus anchor 500 comprises at least one tissue anchor 800 coupled with a segment 510 of the annulus anchor 500 (fig.8I), wherein in a delivery configuration the at least one attached tissue anchor is movably arranged in a direction different from a longitudinal direction of the annulus anchor at least partly within the annulus anchor, and wherein in a deployment configuration the at least one attached tissue anchor is arranged to protrude from the first chain segment to anchor with cardiac tissue (par.138 discloses the tissue anchor 800 can be preloaded onto the annulus anchor 500 and then driven into tissue; the anchor is oriented perpendicularly with respect to a longitudinal axis of the annulus anchor 500) for the purpose of attaching the annulus anchor 500 to cardiac tissue (par.138; fig.8H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one tissue anchor as taught by Khairkhahan to the annulus anchor of Tsukashima in order to anchor the annulus anchor to cardiac tissue and secure the device in place. The tissue anchor taught by Khairkhahan has the additional benefit of being preloaded on the device which makes the delivery process simpler. Note that since the tissue anchor taught by Khairkhahan is oriented downward into the cardiac tissue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annulus anchor of Tsukishima in the same manner such that the tissue anchor is arranged in a direction perpendicular to the longitudinal direction of the chain segment in order to attach to the cardiac tissue.
Allowable Subject Matter
Claims 5-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774